DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to 04/07/2022 Amendment.
Claims 1-27 are pending.  Claims 21-27 are newly added. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 8,760,943 to Funaki et al. (hereafter Funaki).
Regarding independent claim 8, Funaki teaches a method, comprising: 
receiving a control and address signal at a first memory block (FIG. 2A: receiving CTL_A for memory core 106-1); 
receiving a first data signal at the first memory block (FIG. 2A: receiving [n-1:0] for memory core 106-1) and a second data signal at a second memory block (FIG. 2A: receiving [2n-1:n] for memory core 106-2), wherein the second data signal is not received directly from a different memory block (FIG. 2A: [2n-1:n] is received from logic A instead of from any memory core); and 
passing the control and address signal directly from the first memory block to the second memory block (FIG. 2A: CTL_A comprising write enable WEN_A and address A0-A~A(m-1)_A are transmitted to memory core 106-2).
Regarding dependent claim 11, Funaki teaches wherein the control and address signal comprises a write control signal and an address signal (FIG. 3: write enable WEN_A and address A0-A~A(m-1)_A).
Regarding dependent claim 12, Funaki teaches wherein the write control signal comprises a write enable signal (FIG. 3: write enable WEN_A).
Regarding dependent claim 13, Funaki teaches wherein the control and address signal comprises a read control signal and an address signal (FIG. 3: when write enable WEN_A implicitly having logic low, and address A0-A~A(m-1)_A).  
Regarding dependent claim 14, Funaki teaches wherein the read control signal comprises a read enable signal (FIG. 3: when write enable WEN_A implicitly having logic low).  
Regarding dependent claim 15, Funaki teaches comprising passing the control and address signal until the control signal reaches a last memory block of the chain of memory blocks (when the chain comprising two blocks as in FIG. 2A, and three blocks in FIG. 2B).
Regarding dependent claim 16, Funaki teaches wherein the control and address signal is passed directly from the first memory block to the second memory block via a dedicated path between the first memory block and the second memory block (FIG. 2A: via switch 107-1).  
Regarding dependent claim 17, Funaki teaches wherein programmable logic circuitry generates the control and address signals, the first data signal, and the second data signal (FIG. 2A: logic A generating control signals CTL_A, data  [n-1:0] and data [2n-1:n]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 10, 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Funaki in view of US 6,255,849 to Mohan (hereafter Mohan).
Regarding independent claim 1, Funaki teaches an integrated circuit, comprising a chain of memory blocks  configurable to: 
receive a control signal at a first memory block (FIG. 2A: receiving CTL_A for memory core 106-1) of FIG. 2A: comprising memory cores 106-1 and 106-2); 
receive a first data signal at the first memory block of the FIG. 2A: receiving [n-1:0] for memory core 106-1) and a second data signal at a second memory block of the FIG. 2A: receiving [2n-1:n] for memory core 106-2), wherein the second data signal is not received from a memory block of the FIG. 2A: [2n-1:n] is received from logic A instead of from any memory core), 
transmit the control signal via a dedicated cascade path to the second memory block in the FIG. 2A: CTL_A is transmitted to memory core 106-2 via switch 107-1). 
Funaki doesn’t explicitly teach the strike-through limitations. 
Mohan teaches, in FIG. 1(A), a chain of memory configuration logic blocks (CLBs).  Each of the CLBs is configured to received data/commands from an IOB (input/output blocks) or previous CLB via switch 123 shown in FIG. 1(C), or output data/command from an IOB or next CLB via switch 124 as shown in FIG. 1(D).
Since Funaki and Mohan are both from the same field of endeavor, the purpose disclosed by Funaki would have been recognized in the pertinent art of Mohan.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art apply the concept of Funaki to the configuration logic blocks of Mohan in order to process data having a data width larger than the maximum data with of the CLB (see Funaki, 1:27-35).
	Regarding dependent claim 2, Funaki teaches wherein the chain of memory blocks is configurable to operate in a multi-write data-single control signal mode in which the control signal is cascaded to a plurality of downstream memory blocks in the chain of memory blocks that respectively receive different respective data signals from outside the chain of memory blocks (see FIG. 2A and 10:49-65). 
Regarding dependent claim 3, Funaki teaches wherein: the first memory block of the chain of memory blocks is configurable to use the control signal to write the first data signal; and the second memory block of the chain of memory blocks is configurable to use the control signal to write the second data signal  (see FIG. 2A and 10:49-65).  
Regarding dependent claim 4, Funaki teaches wherein the chain of memory blocks configurable to receive an address signal at the first memory block of the chain of memory blocks and transmit the address signal via the dedicated cascade path to the second memory block of the chain of memory blocks (FIG. 3: address A0-A~A(m-1)_A).  
Regarding dependent claim 5, Funaki teaches wherein the control signal comprises a read enable signal or a write enable signal (FIG. 3: write enable WEN_A).  
Regarding dependent claim 6, Funaki teaches wherein the control signal is not passed when the control signal reaches a last memory block of the chain of memory blocks (when the chain comprising two blocks as in FIG. 2A, and three blocks in FIG. 2B).
Regarding dependent claim 7, Funaki teaches wherein programmable logic circuitry generates the control signals, the first data signal, and the second data signal (FIG. 2A: logic A generating control signals CTL_A, data  [n-1:0] and data [2n-1:n]).  
Regarding dependent claim 9, Funaki does not explicitly teach the recited limitations.
Mohan teaches, in FIG. 1(A), a chain of memory configuration logic blocks (CLBs).  Each of the CLBs is configured to received data/commands from an IOB (input/output blocks) or previous CLB via switch 123 shown in FIG. 1(C), or output data/command from an IOB or next CLB via switch 124 as shown in FIG. 1(D).
Since Funaki and Mohan are both from the same field of endeavor, the purpose disclosed by Funaki would have been recognized in the pertinent art of Mohan.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art apply the concept of Funaki to the configuration logic blocks of Mohan in order to process data having a data width larger than the maximum data with of the CLB (see Funaki, 1:27-35).
Regarding dependent claim 10, Funaki teaches wherein the second memory block is downstream from the first memory block in a chain of memory blocks (FIG. 2A: memory core 106-2 could be considered the downstream memory block when Mohan is applied).
Regarding independent claim 18, Funaki teaches a system, comprising: 
programmable logic circuitry comprising configurable logic blocks (FIG. 2A: FPGA 201 comprising logic A 203-1 and logic B 203-2) configurable to generate a first data signal, a second data signal, and an address signal (FIG. 2A: e.g. logic A 203-1 generating control signals CTL_A, data  [n-1:0] and data [2n-1:n]); 
a 
receive the address signal at a first memory block (FIG. 2A: receiving CTL_A for memory core 106-1) of the FIG. 2A: comprising memory cores 106-1 and 106-2); 
receive the first data signal at the first memory block of the FIG. 2A: receiving [n-1:0] for memory core 106-1) and the second data signal at a second memory block of the FIG. 2A: receiving [2n-1:n] for memory core 106-2), wherein the second data signal is not received directly from a memory block of the FIG. 2A: [2n-1:n] is received from logic A instead of from any memory core), and 
; and 
transmit the address signal via a dedicated cascade path to the  second memory block of the FIG. 2A: CTL_A is transmitted to memory core 106-2 via switch 107-1).
Funaki doesn’t explicitly teach the strike-through limitations. 
Mohan teaches, in FIG. 1(A), a chain of memory configuration logic blocks (CLBs).  Each of the CLBs is configured to received data/commands from an IOB (input/output blocks) or previous CLB via switch 123 shown in FIG. 1(C), or output data/command from an IOB or next CLB via switch 124 as shown in FIG. 1(D).
Since Funaki and Mohan are both from the same field of endeavor, the purpose disclosed by Funaki would have been recognized in the pertinent art of Mohan.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art apply the concept of Funaki to the configuration logic blocks of Mohan in order to process data having a data width larger than the maximum data with of the CLB (see Funaki, 1:27-35).
	Regarding dependent claim 19, Funaki teaches wherein the chain of memory blocks is configurable to operate in a multi-write data-single control signal mode in which the address signal is cascaded to a plurality of downstream memory blocks of the chain of memory blocks that respectively receive different respective data signals from outside the chain of memory blocks (see FIG. 2A and 10:49-65).  
Regarding dependent claim 20, Funaki teaches wherein the first memory block in the chain of memory blocks is configurable to use the address signal to write the first data signal; and the second memory block in the chain of memory blocks is configurable to use the address signal to write the second data signal (FIGS. 2A and 3: both memory cores 106-1 and 106-2 write data using address A0-A~A(m-1)_A).  
Regarding dependent claim 21, Funaki teaches wherein the control signal comprises at least one of a read enable signal and a write enable signal (FIG. 3: write enable WEN_A).  
Regarding dependent claim 22, Funaki teaches wherein the chain of memory blocks is configurable to pass the address signal and the control signal downstream through the chain of memory blocks to a last memory block of the chain of memory blocks (when the chain comprising two blocks as in FIG. 2A, and three blocks in FIG. 2B).  
Regarding dependent claim 23, Funaki teaches wherein programmable logic circuitry generates the address signal, the control signal, the first data signal, and the second data signal (FIG. 2A: logic A generating control signals CTL_A, data  [n-1:0] and data [2n-1:n]).  
Regarding independent claim 24, Funaki teaches an integrated circuit, comprising: 
programmable logic circuitry comprising configurable logic blocks (FIG. 2A: FPGA 201 comprising logic A 203-1 and logic B 203-2) configurable to generate data signals and data control signals (FIG. 2A: e.g. logic A 203-1 generating control signals CTL_A, data  [n-1:0] and data [2n-1:n]); and 
multiple memory blocks FIG. 2A: comprising memory cores 106-1 and 106-2), wherein at least one memory block of the multiple memory blocks is configurable to: 
receive a separate data signal directly from the programmable logic circuitry (FIG. 2A: receiving [2n-1:n] for memory core 106-2); Page 8 of 14Application No. 17/181,973 Interview Summary and Response to Office Action Mailed on January 7, 2022 
receive the data control signals directly from a previous memory block in a chain of memory blocks (FIG. 2A: CTL_A is received by IF 105-1 corresponding to memory core 106-1); and 
transmit the data control signals directly to a next memory block of the chain of memory blocks (FIG. 2A: CTL_A is transmitted to memory core 106-2 via switch 107-1).  
Funaki doesn’t explicitly teach the strike-through limitations. 
Mohan teaches, in FIG. 1(A), a chain of memory configuration logic blocks (CLBs).  Each of the CLBs is configured to received data/commands from an IOB (input/output blocks) or previous CLB via switch 123 shown in FIG. 1(C), or output data/command from an IOB or next CLB via switch 124 as shown in FIG. 1(D).
Since Funaki and Mohan are both from the same field of endeavor, the purpose disclosed by Funaki would have been recognized in the pertinent art of Mohan.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art apply the concept of Funaki to the configuration logic blocks of Mohan in order to process data having a data width larger than the maximum data with of the CLB (see Funaki, 1:27-35).
Regarding dependent claim 25, Funaki teaches wherein the programmable logic circuity is configurable to transmit the data control signals to a first block of the chain of memory blocks (FIG. 2A: CTL_A is transmitted to memory core 106-1 via IF 105-1).  
Regarding dependent claim 26, Funaki teaches wherein the data control signals comprise write control and address signals (FIG. 3: CTL_A comprising write enable WEN_A and address A0-A~A(m-1)_A).  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Funaki in view of Mohan in view of US 7,328,384 to Kulkarni et al. (hereafter Kulkarni).
Funaki and Mohan teach, as applied in prior rejection of claim 24, all claimed subject matter except further limitation(s) set forth in the following claim.
Regarding dependent claim 27, Kulkarni teaches, an FPGA comprising a plurality of memory core BRAMs (see FIG. 1).  A memory core BRAM includes an error-correction code (ECC) encoder and an ECC decoder (FIG. 4: ECC generation & correction EGC). 
Since Funaki, Mohan and Kulkarni are all from the same field of endeavor, the purpose disclosed by Kulnarni would have been recognized in the pertinent art of Funaki/Mohan.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include an EGC as suggested in Kulkarni to the memory cores of Funaki in order to 
increasing the reliability of data stored.

Response to Arguments
Applicant’s arguments with respect to claims 1-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881. The examiner can normally be reached M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 17, 2022
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824